Citation Nr: 1448000	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  09-05 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder with acute brain syndrome.

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel
INTRODUCTION

The Veteran had active duty service from April 1970 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2011, the Veteran had a personal hearing before the undersigned Veterans Law Judge (VLJ) on the issue of his seizure disorder.  He did not request a hearing in regard to his claim to service connect a psychiatric disorder, and did not present any testimony in support of that claim.

The Board remanded these claims in June 2012 for additional development, including obtaining additional treatment records and scheduling VA examinations.  The purposes of the remand have been met in regard to this seizure disorder, and that claim is ready for adjudication on its merits; however, additional development is still required before his claim for a psychiatric disorder may be adjudicated.  Therefore, the claim of entitlement to service connection for an acquired psychiatric disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence weighs against a relationship between the Veteran's current seizure disorder and his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a seizure disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information needed to substantiate his claim in a May 2008 letter.  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or obtaining a medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), service personnel records, post-service VA and private treatment records, and, records from the Social Security Administration (SSA) have been obtained and associated with the claims file.  Following the Board's June 2012 remand, the Veteran was asked to authorize VA to obtain records from multiple private treatment providers.  He did not complete an authorization for Dr. C.W. or for Lakeside Hospital.  These records could have proven important in resolving his claims, but the duty to assist is a two-way street.  If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  There are no other records that the Veteran asked VA to obtain or that are otherwise relevant to his claim that have not been obtained.

The Veteran was provided with a VA examination in July 2012.  The resulting opinion is adequate for adjudication, as the examiner provided a well-reasoned opinion after a thorough review of the claims file and the Veteran's history.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The AOJ complied with the Board's June 2012 remand directives, which consisted of obtaining VA treatment records, seeking to obtain private treatment records, and scheduling the July 2012 VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In regard to the Veteran's February 2011 hearing, the undersigned Veterans Law Judge (VLJ) complied with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App 488 (2010).  At the beginning of the hearing, the VLJ explained the issue under consideration.  The Veteran presented testimony as to various incidents in service that he believed qualified as seizures, thus showing actual knowledge of the evidence needed to substantiate the claim.  Further, the VLJ asked the Veteran about his treatment providers, and whether private records had been associated with the claims files.  On remand, additional records were requested, and he was provided with a VA examination.  As above, the Veteran has not alleged any prejudicial deficiency in the hearing.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 


Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2013).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain diseases, including epilepsies, are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year following separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  These chronic diseases, listed under section 3.309(a), can also be service connected based on continuity of symptomatology, if the evidence shows the condition was observed or noted in service, that symptoms of the condition continued after service, and that the current condition is related to those continuing symptoms.  38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts that he had two seizures while in service, in June 1971 and May 1973, which he says are related to two seizures that he had in 2007.  The Veteran is currently diagnosed with a seizure disorder; however, the preponderance of the evidence weighs against it being related to his active duty service.

His STRs reveal that he entered service with a normal examination and no history of seizures.  In June 1971, the Veteran "fell out" of formation.  Upon examination, he was stuttering and stammering, and had difficulty speaking.  He was crying.  He explained that his father had committed suicide, and that he was left providing care for his mother, which left him feeling concerned and anxious.  He said that he recently became very tense and anxious about the situation, and was having trouble sleeping and performing the duties of his job.  The physician noted that the Veteran, upon first arriving, would not speak at all.  Only after repeated questioning did he respond.  The physician noted he was jumpy, very tense, and depressed.  The Veteran reportedly was sending his mother a portion of his allotments, leaving him without much money most of the time.  At the time, he was also taking classes to obtain his high school diploma.  He was noted to be doing a good job and that he was well-liked in his company.  The physician did not find any acute problems during the interview, and concluded the Veteran was doing a good job while shouldering considerable responsibility for a man his age.  The impression was acute anxiety reaction.  The following day the Veteran reported feeling better, and the physician noted he would benefit from supportive therapy.  He was prescribed a tranquilizer.

On May 25, 1973, the Veteran was admitted to the emergency department for disorientation and combativeness.  He had been drinking with friends (reportedly 2 beers and a quart of vodka), when he became oblivious to his surroundings and disoriented.  No clonic-tonic motions were described.  He was delirious and combative during the examination.  There was no sign of head trauma, but his blood sugar was low and he was given some intravenously.  No pathologic reflexes were observed.  After 45 minutes, he was becoming more oriented and was able to stand with some support.  However, he lost consciousness again.  He was admitted for observation due to the syncope and amnesic episodes, with an initial diagnosis of acute brain syndrome.  He was observed for three days, and after showing no more syncopal episodes, he was discharged.  His diagnosis at discharge was changed to medical observation for syncopal episodes of unknown etiology.

In June 1973, he was evaluated due to his drinking.  The examiner opined that he was probably an alcoholic, but that there was minimal evidence to show he was addicted.  He instead was found to habitually and excessively drink.  His discharge examination in July 1973 showed a normal neurologic examination.  He reported a history of dizziness and fainting, as well as having been diagnosed with acute brain syndrome.  

The Veteran's post-service treatment records reflect that he was hospitalized in 1980 for alcohol treatment.  Upon admission, he denied having a history of seizures, but did endorse a history of blackouts.  He complained of having dizzy spells various times since separation from service, which, in May 2009, were attributed to his prescription beta blocker.

The Veteran had a seizure in late January 2007, when he was also diagnosed with having a transient ischemic attack (a stroke).  However, a magnetic resonance image (MRI) of the brain showed no abnormalities.  A magnetic resonance angiogram (MRA) was within normal limits.  A computerized tomography scan (CT) of the head was normal.  An electroencephalogram (EEG) was normal, with no epileptiform features observed.  He had a second seizure in October 2007, while at work.  The Veteran described feeling dizzy before the seizure occurred.  The Veteran was diagnosed with a seizure disorder.  An EEG showed mildly abnormal left temporal lobe slowing, which implied focal neuronal dysfunction.  None of the records from his treatment providers contain a notation or opinion that the Veteran's post-service seizures are related to service, although the Veteran had reported experiencing seizures while in service.  See, e.g., VA treatment in February 2009.

The July 2012 VA examiner opined that the Veteran's current seizure disorder is not related to his service.  He reviewed the Veteran's STRs and post-service treatment records, noting the Veteran complained of dizziness and diplopia over the years.  He commented that these symptoms can be caused by drinking.  He indicated that the incidents in service, specifically the 1971 anxiety reaction and the 1973 syncopal episode that was related to alcohol intoxication, did not constitute seizure activity.  

Based on this body of evidence, the Board finds that service connection for a seizure disorder is not warranted.  A seizure disorder was not diagnosed during service or within one year of the Veteran's separation from service.  The VA examiner in July 2012 considered the Veteran's in-service symptoms and determined that they did not constitute seizure activity.  The VA examiner concluded that the Veteran did not have seizures in service, and that his current seizures were not related to service.  There is no medical opinion of record to the contrary.    

The Veteran is competent to attest to having seizures during service, because he has been diagnosed as having seizures.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  He is able to identify the symptoms because he has personal knowledge.  The Board, however, does not find these statements credible.  The Board is not permitted to find this testimony not credible solely on a lack of documentation in STRs.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, however, there is contemporaneous medical evidence from the Veteran's STRs that contradict his assertion.  The records of the May 1973 incident specifically note there was no clonic-tonic movements.  Additionally, his July 1973 discharge examination report indicates he had a normal clinical neurological evaluation upon separation.  He was examined during service for his symptoms; however, a seizure disorder was not diagnosed.  The Board places greater weight on a clinical evaluation generated by medical professionals for treatment purposes years ago than it does on the Veteran's recent statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  In addition, the VA examiner in July 2012 determined that the Veteran's in-service symptoms did not constitute seizure activity and that his current seizures were not related to service.  Given the examiner's medical expertise and training, his opinion is found to carry greater weight than that of the Veteran.

Further, the Veteran's more recent statements are inconsistent with statements made in the past.  In October 1980, when he was hospitalized for alcohol abuse, he denied a history of having seizures.  He has also alleged that his seizures are related to chemical exposure from his post-service civilian employment.  These comments do not correspond to his assertion that he had seizures while in service, and tend to reduce the credibility of his testimony.  Rucker v. Brown, 10 Vet. App. 67 (1997) (when determining whether lay evidence is satisfactory, the Board may consider its consistency with other evidence submitted on behalf of the Veteran).  

As to whether his seizures are related to service or were caused by any incident in service, the Veteran has not been shown to have the training or expertise to competently opine that his seizure disorder was caused by an incident in service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Indeed, the theory has been investigated and rejected by the July 2012 VA examiner.  Again, given the examiner's medical expertise and training, his opinion is found to carry greater weight than that of the Veteran.

In short, the Board places more weight on the VA examiner's opinion that the Veteran did not have seizures in service and that his current seizures are unrelated to service, than on the Veteran's statements claiming otherwise.  

Epilepsy is a chronic disability under 38 C.F.R. § 3.309(a).  The Board considered whether service connection can be established by way of the presumptions set forth in 38 C.F.R. §§ 3.307(a) and 3.303(b), however, the evidence does not show that he had seizures during service or within the first year following separation from service.  Thus, service connection cannot be granted by way of presumption.  
 
In sum, the competent and credible evidence of record weighs against service connection.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, this claim must be denied.


ORDER

The claim of entitlement to service connection for a seizure disorder is denied.


REMAND

The Veteran's remaining claim to service connect an acquired psychiatric disorder, claimed as bipolar disorder with acute brain syndrome, must be remanded for further development.  Specifically, the July 2012 VA examination is not adequate for adjudication purposes.  The VA examiner opined that the Veteran's military stressors were less likely the cause of his current depression, but did not explain how she arrived at that conclusion.  Further, no opinion was provided for his diagnosed adjustment disorder with depressive features, and the examiner did not comment on whether the Veteran's current psychiatric disability was incurred in service.  On remand, a supplemental opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the VA examiner that conducted the July 2012 VA psychiatric examination for a supplemental opinion on whether it is as likely as not (50 percent probability or greater) that the Veteran's current psychiatric disability is related to service, either by being caused by an incident in service or by incepting during active duty service.  If that examiner is no longer available, forward the file to an appropriate physician for an opinion.  Whether to schedule a full examination is left in the discretion of the examiner.

The examiner is asked to review the claims file and to provide supporting explanatory rationale for all opinions rendered.  To reiterate, an opinion is requested as to whether the Veteran's current psychiatric disability, including depression and adjustment disorder with depressive features, is related to an incident in service or was incurred during service.  The examiner is also asked to comment on whether the Veteran has, or has had during the pendency of this claim (that is, since May 2008) a diagnosis of acute brain syndrome.  If so, an additional opinion is requested as to whether that is related to service.  

Although required to review the entire claims file, the following pertinent information is highlighted for the examiner's benefit:

a.  The Veteran served on active duty from April 1970 to July 1973.

b.  His personnel records reveal that he was court martialed in April 1971 for being involved in a fight.  He went AWOL in April and June 1973.  

c.  His STRs show an acute anxiety reaction in June 1971, wherein the Veteran was crying and shaking, which he explained at the time involved feelings of stress over family troubles.  He was prescribed a tranquilizer, and was advised to attend supportive counseling.  In May 1973, he was hospitalized for a syncopal episode, and diagnosed with acute brain syndrome.  In June 1973, he was found to "probably" be an alcoholic, though not an alcohol addict.  His July 1973 separation examination noted complaints of depression and excessive worry, but he was clinically evaluated as "normal."

d.  In October 1980, the Veteran was hospitalized for alcohol treatment.  In February and August 2008, he was hospitalized for suicide attempts.

e.  During the July 2012 VA examination, he reported that he found the military stressful and felt subjected to prejudice and unjust treatment.

2.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

3.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


